         Case 1:19-cr-00724-JGK Document 67 Filed 08/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA

            - against -                            19 Cr. 724 (JGK)

Jimmie Gilmore                                     ORDER

                    Defendant.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     I understand that the Jury Office has now responded to your

request for records relating to the jury selection process for

this case, with the exception of the production of vendor

contracts that are kept by the District Executive’s Office. If

those records are sought, they should be requested directly from

the District Executive’s Office in accordance with Section 830

of the Guide to Judiciary Policy.

     SO ORDERED.

Dated:      New York, New York
            August 21, 2020               ___/s/ John G. Koeltl____
                                                 John G. Koeltl
                                          United States District Judge
